t c summary opinion united_states tax_court henry b and angela e davis martins petitioners v commissioner of internal revenue respondent docket no 24166-04s filed date henry b martins pro_se bryan e sladek for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue the sole issue for decision is whether petitioners realized discharge_of_indebtedness income under sec_61 and if so the extent thereof under sec_108 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was detroit michigan henry b martins petitioner was an engineer for the ford motor co an automobile manufacturer during the year at issue petitioner was also engaged in a separate activity wherein he arranged the purchase and sale_of_goods from overseas sources to customers in the united_states the goods he dealt with were generally electronic equipment food service equipment and other equipment for which there was a demand and the availability of an overseas source for its acquisition petitioner’s practice was to purchase the equipment and upon delivery to the customer collect the selling_price his purchases were all financed through his american express credit card at some point petitioner was faced with a problem in collecting payments on equipment he had delivered as a result he was unable to pay his account with american express and was classified as delinquent as of date petitioner owed american express dollar_figure petitioner made several payments in the ensuing months that reduced his indebtedness to dollar_figure at that point it appears that american express felt that further collection actions would no longer be pursued and a payment agreement was worked out with petitioner through the efforts of a collection agency employed by american express petitioner paid dollar_figure and american express relieved and released petitioner of the balance due of dollar_figure for the year american express issued form 1099-c cancellation of debt for the dollar_figure petitioners did not include the dollar_figure as gross_income on their federal_income_tax return in the notice_of_deficiency the sole determination is that the dollar_figure constitutes gross_income from the record it appears that the settlement between petitioner and american express came about by referral of the account by american express to a collection agency through the efforts of the collection agency’s contacts with petitioner the settlement agreement was reached after the dollar_figure payment petitioner was of the impression as he testified that everything was over and contends he never received the form 1099-c issued by american express at trial petitioner argued that the dollar_figure was not the correct amount of his indebtedness because it included erroneous delinquency charges of dollar_figure additionally he had accrued membership rewards points on his credit card and that together the erroneous delinquency charges and the value of the membership rewards offset the dollar_figure income at issue however there is no evidence that any compromise or settlement agreement was entered into between petitioner and the collection agency representing american express the agreement simply was that petitioner would pay dollar_figure in cash and the remaining dollar_figure would be forgiven gross_income includes all income from whatever source derived sec_61 discharge_of_indebtedness is specifically included as an item_of_gross_income sec_61 this means that a taxpayer who has incurred a financial obligation that is later discharged or released has realized an accession to income id 284_us_1 216_f3d_537 6th cir affg tcmemo_1998_196 the rationale of this principle i sec_2where the nature and amount of an indebtedness are contested in a good_faith dispute and a compromise settlement is reached the excess of the stated principal_amount of the claimed debt over the amount for which the liability is settled does not constitute discharge_of_indebtedness income preslar v commissioner tcmemo_1996_543 revd 167_f3d_1323 10th cir citing 307_f2d_238 10th cir there is no evidence that the dollar_figure payment by petitioner was a settlement or a compromise of the indebtedness petitioner presented no evidence to show that the delinquency charges were invalid moreover it appears that from the terms of the american express monthly statements petitioner’s membership rewards points also had no value because the points were good only so long as the account was in good standing since petitioner was in default on his account he was not in good standing and there is no evidence he reinstated the points by payment of a service fee as provided in the statement that the discharge of a debt affects the freeing of assets previously offset by the liability 116_tc_63 citing united_states v kirby lumber co supra the treatment of discharge_of_indebtedness income parallels the code’s treatment of loans 294_f3d_985 8th cir affg in part and revg in part tcmemo_2000_221 borrowed funds are not included in a taxpayer’s income nor are repayments of a loan deductible from income when however an obligation to repay a loan is settled for less than the amount of the loan one ordinarily realizes income_from_discharge_of_indebtedness sec_61 110_tc_279 citing 790_f2d_1409 9th cir affg in part and revg in part t c memo the difference between the face value of the debt and the amount_paid in satisfaction of the debt is includable in the taxpayer’s gross_income 23_f3d_1032 6th cir affg tcmemo_1992_673 accompanying the discharge_of_indebtedness income rule are certain exclusions from gross_income a taxpayer may exclude from gross_income a discharge from indebtedness if the discharge occurs in a bankruptcy case or alternatively when the taxpayer is insolvent or if the indebtedness is a qualified farm or business real_estate debt sec_108 a - d none of these exclusions apply in this case petitioner claims he did not receive a form 1099-c from american express discharging the debt the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 the nonreceipt of a form_1099 does not convert a taxable item to a nontaxable item vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir the court concludes that petitioner realized discharge_of_indebtedness income in the amount determined in the notice_of_deficiency respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
